                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

 ANTHONY LAQUESA COLEMAN,                        )
                                                 )     Civil Action No. 6:19-cv-200-GFVT
        Plaintiff,                               )
                                                 )
 v.                                              )
                                                 )        MEMORANDUM OPINION
 DERRICK SMITH, et al.,                          )                &
                                                 )              ORDER
        Defendants.                              )

                                       *** *** *** ***


       Anthony Coleman is a federal inmate who was previously confined at the United States

Penitentiary (“USP”)-McCreary in Pine Knot, Kentucky. Proceeding without an attorney,

Coleman has filed a civil rights complaint pursuant to the doctrine announced in Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). [R. 1.] The Court

granted Coleman’s motion to proceed in forma pauperis [see R. 5] and now conducts an initial

screening of the complaint pursuant to 28 U.S.C. §§ 1915(e)(2). See Hill v. Lappin, 630 F.3d

468, 47071 (6th Cir. 2010).

       In his complaint, Coleman alleges that USP-McCreary Correctional Officer Derrick

Smith and another unknown officer physically and sexually assaulted him during a search,

thereby violating his constitutional rights. [R. 1.] Coleman seeks one hundred thousand dollars

in total damages under Bivens. [Id. at 5.]

       While Coleman’s allegations are concerning if true, Coleman’s complaint must

nevertheless be dismissed upon the Court’s preliminary screening. Coleman identified two

defendants in his complaint: Correctional Officer Smith, sued in his official capacity, and USP-
McCreary, sued in its official capacity. [Id. at 2.] As for the claim against Smith, “a Bivens

claim may not be asserted against a federal officer in his official capacity.” Berger v. Pierce,

933 F.2d 393, 397 (6th Cir. 1991). While Bivens provides a mechanism for a plaintiff to recover

money damages from federal officials in their individual capacities for certain claims, Coleman

cannot pursue a claim against federal officials via Bivens to the extent the officials are sued in

their official capacity. See, e.g., Okoro v. Scibana, 63 F. App’x 182, 184 (6th Cir. 2003). This is

because a suit against a government employee in his official capacity is, in fact, a suit against the

government agency that employs the individual. In this case, Coleman’s official capacity claim

against Officer Smith is in effect a claim against the Bureau of Prisons, a federal agency, and

Bivens does not waive the sovereign immunity enjoyed by the United States and its agencies.

See, e.g., F.D.I.C. v. Meyer, 510 U.S. 471, 486 (1994). For the same reasons, Coleman’s claim

against USP-McCreary as an entity is properly dismissed. USP-McCreary, a federal agency,

enjoys sovereign immunity from Coleman’s claims notwithstanding the Supreme Court’s Bivens

ruling. Id.

       Because Coleman cannot recover under Bivens against either of the named defendants,

Coleman’s complaint fails to state a claim upon which relief may be granted. See 28 U.S.C. §

1915(e)(2). Accordingly, the Court hereby ORDERS as follows:

       1.      Coleman’s complaint [R. 1] is DISMISSED;

       2.      Judgment will be entered contemporaneously herewith; and

       3.      This matter is STRICKEN from the Court’s active docket.




                                                  2
This the 6th day of September, 2019.




                                       3
